           Case 1:18-cr-00358-GHW Document 94 Filed 07/26/21 Page 1 of 1



                                                                          USDC SDNY
UNITED STATES DISTRICT COURT                                              DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                             ELECTRONICALLY FILED
 ------------------------------------------------------------- X          DOC #: _________________
                                                               :          DATE FILED: 7/26/2021
 UNITED STATES OF AMERICA,                                     :
                                                               :
                                                               :
                              -v-                              :
                                                               :            1:18-cr-00358-GHW-2
                                                               :
 MICHAEL WHITAKER,                                             :                  ORDER
                                                               :
                                               Defendant. :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         A hearing is scheduled to take place in this matter on August 24, 2021 at 10:00 a.m. in

Courtroom 12C of the United States District Court for the Southern District of New York, Daniel

Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, New York 10007.

         Each of the parties is directed to submit to the Court two courtesy copies of the exhibits that

it will introduce during the hearing no later than August 10, 2021. Courtesy copies should be

double-sided, three-hole punched, tabbed, and placed in binders. The spines of the binders should

be labeled to include the name of the case, the case number, and the nature of the materials included

in the binder. The parties are also directed to mail the Court two USB drives containing all of the

exhibits in separate, individually labeled and OCRed PDFs.

         The Court directs the United States to produce Mr. Whitaker for the hearing.

         SO ORDERED.

Dated: July 26, 2021
New York, New York                                                 __________________________________
                                                                           GREGORY H. WOODS
                                                                          United States District Judge
